 Case 2:20-cv-08978-ES-MAH Document 4 Filed 07/17/20 Page 1 of 2 PageID: 43




Gustavo F. Bruckner
POMERANTZ LLP
600 Third Avenue, 20th Floor
New York, New York 10016
Phone: 212-661-1100
Fax: 917-463-1044
Email: gfbruckner@pomlaw.com

Counsel for Plaintiff
Ali Karimi
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


ALI KARIMI, Individually and on          Case No. 1:20-cv-08978 ES MAH
Behalf of All Others Similarly Situated,

                    Plaintiff,            NOTICE OF MOTION FOR
                                          ADMISSION PRO HAC VICE OF
              vs.                         J. ALEXANDER HOOD II

DEUTSCHE BANK
AKTIENGESELLSCHAFT, JOHN
CRYAN, CHRISTIAN SEWING, and
JAMES VON MOLTKE,

                    Defendants.


      PLEASE TAKE NOTICE that on a date determined by the Court, counsel for

Plaintiff Ali Karimi (“Movant”), will move before the Honorable Esther Salas of the

United States District Court for the District of New Jersey, 50 Walnut Street,

Newark, New Jersey 07101, for an order, pursuant to Local Civil Rule 101.1(c),

admitting J. Alexander Hood II to appear and participate pro hac vice in the above-

captioned action.
 Case 2:20-cv-08978-ES-MAH Document 4 Filed 07/17/20 Page 2 of 2 PageID: 44




       PLEASE TAKE FURTHER NOTICE that Movant will rely upon the annexed

Certification of Gustavo F. Bruckner and Declaration of J. Alexander Hood II in

support of this motion. No brief is necessary because the law in this area is well

settled.

       PLEASE TAKE FURTHER NOTICE that oral argument is not requested

unless the matter is contested.

       PLEASE TAKE FURTHER NOTICE that a proposed form of order is

submitted herewith.

       PLEASE TAKE FURTHER NOTICE that Defendants have advised that they

consent with regard to the relief sought in this Motion.

 Dated: July 16, 2020                      Respectfully submitted,

                                           POMERANTZ LLP




                                           Gustavo F. Bruckner
                                           600 Third Avenue, 20th Floor
                                           New York, New York 10016
                                           Telephone: (212) 661-1100
                                           Fax: (917) 463-1044
                                           gfbruckner@pomlaw.com

                                           Counsel for Plaintiff
                                           Ali Karimi



                                          2
